DETAILED ACTION
The applicant’s Request for Continued Examination filed on September 26, 2022 has been acknowledged. Claims 4, 5, 14, 19, 22 and 23 have been canceled. Claims 24-26 have been added. Claims 1-3, 6-13, 15-18, 20, 21 and 24-26, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-13, 15-18, 20-21 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-3, 6-10, 21 and 25-26 are directed toward a system, claims 11-13 and 15-17 are directed toward a vehicle and Claims 18 and 20 is directed toward a method as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward selecting a service/maintenance facility based on the vehicle’s maintenance requirements. The concept of matching the vehicle maintenance need to a maintenance facility, is a commercial interaction as it is establishing what service providers are capable of performing the service in the area of the vehicle or merely filtering data. 
Under Step 2(a) prong 2 – While the claims recite selecting a maintenance facility…capable of performing one or more maintenance tasks required by a vehicle based on the distance between the vehicle and the facility and the wait times of those facility which is considered mere data gathering as the claims merely select or retrieve data based on a set of criteria, shown in MPEP 2106.05(g).
The step of comparing the magnitudes of distance to a distance threshold, which is merely comparing the value to a set threshold, which is part of the abstract idea as shown in, MPEP 2106.04(a)(2), as this is merely a mathematical formula.
The step of identify or identifying maintenance facilities capable of performing the one or more maintenance tasks, again this is merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g). This is established in the applicant’s originally filed specification paragraph [0044], which establishes that this is merely looking up information in a database.
The step of automatically adjusting the threshold based on one or more machine learning algorithm, is not specific as to how the machine learning is used to make the adjustments, as such this is merely applying the abstract idea on a computer, see MPEP 2106.05(f).
The step of in response to the selection of the maintenance facility, automatically sending information, is merely data gathering as shown in MPEP 2106.05(g), as this is merely the transfer of information.
Each of these limitations state a general concept or function but no specifics as to how the functions are carried out, that is the claims allow for any manner of any way of identifying a maintenance facility, any manner of determining the location of the maintenance facility and any manner of determining a wait time. This is also exemplified throughout the applicant’s specifications where some embodiments perform some of these elements using machine learning algorithms such as determining the wait times, but the specification also establishes that this can be as simple as looking up data in database. As such the claimed limitation being broader than the specifications specific embodiments cover multiple different forms of performing these steps rather than a specific practical application. As discussed in MPEP 2106.05(f) when the claims recites only the idea of a solution or outcome and the claims fails to recite details of how a solution to a problem is accomplished the claimed limitations attempt to cover any solution to the identified problem with no restriction on how the result is accomplished the limitation do not integrate the judicial execution into a practical application as this amounts to merely applying the abstract idea on a computer. As such these steps when considered individually or in combination fail to render the abstract idea into a practical application.  
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In this case the computer collects various pieces of information to determine when to present an offer to a customer, the concept of advertising to the user based on proximity to a location which is an abstract idea.
Dependent claims 2, 12 and 20, recites “compare the plurality of wait times to a time threshold to select the maintenance facility with a wait time within the time threshold; and automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user”, which merely outlines that the threshold values are adjusted in anyway based on the schedule of a user, which again outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 3 and 13, recites “determine a proxy vehicle location; and output a maintenance scheduling prompt based on a comparison between: (i) a magnitude of distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold”, which outlines that the data is no longer based on the location of the vehicle but now on a proxy such as a home or work location as outlined in the applicant’s originally filed specification paragraph [0034], the system then looks up data and compare the results which again is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application. 
Dependent claim 6, recites “wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between (i) a plurality of  minimum distances between one or more points along a vehicle route to a waypoint and (ii) the plurality of maintenance facilities; and a route threshold, wherein the route threshold is manually adjustable”, which outlines that the parameter can be adjusted but does not change or alter the steps as the comparison is performed the same way just with an adjusted value. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 7 and 15, recites “wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between (i) a plurality of minimum distances between one or more points along a vehicle route to a waypoint and the plurality of maintenance facilities and (iii) a route threshold, wherein the one or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold”, which merely outlines that the threshold values are adjusted in anyway based on the number of facilities, which again outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 8, recites “wherein selection of the maintenance facility capable of performing the one or more maintenance tasks is based on a comparison between one or more user maintenance preferences and maintenance facility capabilities,” which outlines what the data is, that is used to make the identification but not how it is used. That is it still allows for any type of user maintenance preference data to be used in any way to identify the maintenance facility. Again this outlines a function but provides no specifics has to how it is achieved. As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 9 and 16 , recite “output a maintenance scheduling prompt based on a comparison between the wait time and the wait time threshold” merely outputs information which is insignificant extra solution activity, see MPEP 2106.05(g). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 10 and 17, recite “wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between the plurality of magnitudes of distance to a distance threshold, wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold,” which outlines that the threshold is automatically adjusted but provides no specifics as to how it is adjusted other than it is an average of the three shortest wait times, which is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Claim 21, recites “determine a criticality of the one or more maintenance tasks required by the vehicle; and adjust at least one of the wait time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality”, which outlines that the data is adjusted in any way based on a threshold value and used to make a comparison. Again this is still merely data comparison which is a mathematical equation see MPEP 2106.04(a)(2).  As such the claims continue to apply the abstract idea of determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Claim 25, recites “wherein the one or more processor-readable instructions further cause the system to: output a maintenance scheduling prompt based on the plurality of maintenance facilities; and receive a selection of the maintenance facility in response to the output of the maintenance scheduling prompt”, which establishes receiving data and displaying data which are both insignificant extra solution activities, see MPEP 2106.05(g). Therefore the limitation fails to render the claims into a practical application.
Claim 26, recites “wherein the schedule of the user is determined based on data on an electronic device associated with the user”, which indicates where the data comes from but does not change or alter the steps. As such the claims continue to be directed toward an abstract idea. 
The dependent claim fail to recite any specific manner or technique to apply the vehicle location and maintenance determinations to achieve the results. As such when considered individually or in combination the elements merely recite elements of carrying out the determining when to advertise to a user on a computer, see MPEP 2106.05(f). Therefore the claims continue to recite an abstract idea lacking any additional elements.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., a processor, memory, processor-readable instructions and vehicle) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to determining the vehicle location, determining one or more maintenance tasks, identifying a maintenance facility, determining a location of the maintenance facility and determining the wait time, amounts to no more than mere instructions to apply the exception using a generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 11, 13, 15, 18, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng.
As per claim 1, Barrett153 discloses a system (Abstract) comprising:
	a processor; a memory module communicatively coupled to the processor and including one or more processor-readable instructions that, when executed by the processor (Page 2, paragraph [0015]; discloses that the system includes a computer readable medium which stores instructions which are executed by the processor. Figure 3, Page 6, paragraphs [0065]-[0066]; discloses that the system includes a processing device and memory), cause the system to:
	select a maintenance facility of a plurality of maintenance facilities capable of performing one or more maintenance tasks required by a vehicle (Page 5, paragraph [0060]; discloses that the system can automatically request a set of places to perform a vehicle maintenance or service based on the status of the vehicle. Specifically “if the vehicle senses a problem with the engine that requires attention (often indicated by a “check engine” light on the vehicle display 206), the system 200 may automatically request places associated with the vehicle repair”. The system will return repair places that might fix the sensed problem on the particular make of vehicle. The repair places return can be based on the course of the vehicle this includes the closest vehicle repair place) based on:
		(i) a plurality of magnitudes of distance between the vehicle and the plurality of maintenance facilities (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities); and	
	compare the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the distance threshold (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities);
the location of the vehicle being determined based on a signal from a global positioning system (Page 3, paragraph [0034]; discloses that the vehicle location is based on a signal from a global positioning system),
	Barrett153 however fails to explicitly disclose a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
	Barnett641, which like Barrett talks about finding service providers in an area, teaches it is known to have and compare a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible).
	Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. However, Barrett153 fails to explicitly state it considers the wait time at the service location when selecting or recommending the service provider. 
	Barnett641 teaches a similar service provider selection system to Barrett153, Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Barnett641 teaches that this form of filtering service providers was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, the ability to further filter the results based on wait time as taught by Barnett641 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Barnett641, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, with the ability to further filter the results based on wait time as taught by Barnett641, for the purposes of allowing the user to carry out the necessary services in the shortest period of time possible. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible.
The combination however fails to explicitly disclose automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Tarte, which like Barrett153 talks about finding service providers in an area, teaches automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user (Page 4, paragraph [0032]; teaches using machine learning algorithms to perform the functions. Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Barrett153. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. Page 5, paragraphs [0046]-[0047]; teaches that the user can set up preferences for the automatic service quotations. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. However, the combination fails to explicitly state automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user. 
	Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. Tarte establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153 and Barnett641, the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153 and Barnett641, with the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte, for the purposes of ensuring that a service provider is found. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed.
The combination however fails to explicitly disclose in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Ng, which like the combination talks about monitoring vehicles, teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility (Col. 3, lines 22-28; teaches that the vehicles can includeCol. 3, line 67 through Col. 4, line 8, Col. 5, lines 34-56; teaches that in response to detecting an fault or problem, the system selects a maintenance facility and automatically sends the facility information regarding the vehicle including the required maintenance and the time the vehicle will be there which is regarding the location. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. However, the combination fails to explicitly state automatically sending information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. 
	Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Ng establishes that this type of communication was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641 and Tarte, the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641 and Tarte, with the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng, for the purposes of informing the service provider of service requests. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.
	As per claim 3, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Tarte further teaches wherein the one or more processor-readable instructions further cause the system to: determine a proxy vehicle location ; and output a maintenance scheduling prompt based on a comparison between: (i) a magnitude of distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold (As best understood from the applicant’s originally filed specification paragraph [0034], “The proxy vehicle location 310 may be a location that is substituted for the location of the vehicle in order to determine a convenient maintenance facility. In application, the proxy vehicle location 310 may be, for example, a home or office building of a user of the vehicle 300 that may be visited at a future time”. Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
	As per claim 7, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barrett153 further teaches wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between (i) a plurality of minimum distances between one or more points along a vehicle route to a waypoint and the plurality of maintenance facilities and (ii) a route threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities), 
Tarte further teaches wherein the one or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found).
	As per claim 8, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Tarte further teaches wherein selection of the maintenance facility capable of performing the one or more maintenance tasks is based on a comparison between one or more user maintenance preferences and maintenance facility capabilities (Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. Page 7, paragraph [0064]; teaches that the system can compare user preferences or priorities such as total cost, time required for the servicing to be performed, distance and/or driving time from the base location to the service center. This priority data can be used to identify a maintenance facility which is capable based on the user preferences such as if they are capable of completing the task in the desired time. Since Taylor already provides the user with offers or invitations to carry out the services it would have been obvious to narrow or filter the offers based on user prioritizes or preferences such as if the service provider can complete the task in a period of time as shown explicitly in Tarte as this would give the user more control over the service provider selection).
	As per claim 11, Barrett discloses a vehicle (Abstract) comprises:
	a processor; a memory module communicatively coupled to the processor and including one or more processor-readable instructions that, when executed by the processor (Page 2, paragraph [0015]; discloses that the system includes a computer readable medium which stores instructions which are executed by the processor. Page 6, paragraph [0066]; discloses that the system includes a processing device and memory), cause the vehicle to:
		select a maintenance facility of a plurality of maintenance facilities capable of performing one or more maintenance tasks required by the vehicle (Page 5, paragraph [0060]; discloses that the system can automatically request a set of places to perform a vehicle maintenance or service based on the status of the vehicle. Specifically “if the vehicle senses a problem with the engine that requires attention (often indicated by a “check engine” light on the vehicle display 206), the system 200 may automatically request places associated with the vehicle repair”. The system will return repair places that might fix the sensed problem on the particular make of vehicle. The repair places return can be based on the course of the vehicle this includes the closest vehicle repair place) based on:
			(i) a plurality of magnitudes of distance between the vehicle and the plurality of maintenance facilities (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities); and
		compare the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the distance threshold (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities);
the location of the vehicle being determined based on a signal from a global positioning system (Page 3, paragraph [0034]; discloses that the vehicle location is based on a signal from a global positioning system),
	Barrett153 however fails to explicitly disclose a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
	Barnett641, which like Barrett talks about finding service providers in an area, teaches it is known to have and compare a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible).
	Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. However, Barrett153 fails to explicitly state it considers the wait time at the service location when selecting or recommending the service provider. 
	Barnett641 teaches a similar service provider selection system to Barrett153, Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Barnett641 teaches that this form of filtering service providers was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, the ability to further filter the results based on wait time as taught by Barnett641 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Barnett641, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, with the ability to further filter the results based on wait time as taught by Barnett641, for the purposes of allowing the user to carry out the necessary services in the shortest period of time possible. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible.
The combination however fails to explicitly disclose automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Tarte, which like Barrett153 talks about finding service providers in an area, teaches automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user (Page 4, paragraph [0032]; teaches using machine learning algorithms to perform the functions. Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Barrett153. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. Page 5, paragraphs [0046]-[0047]; teaches that the user can set up preferences for the automatic service quotations. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. However, the combination fails to explicitly state automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user. 
	Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. Tarte establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153 and Barnett641, the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153 and Barnett641, with the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte, for the purposes of ensuring that a service provider is found. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed.
The combination however fails to explicitly disclose in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Ng, which like the combination talks about monitoring vehicles, teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility (Col. 3, lines 22-28; teaches that the vehicles can includeCol. 3, line 67 through Col. 4, line 8, Col. 5, lines 34-56; teaches that in response to detecting an fault or problem, the system selects a maintenance facility and automatically sends the facility information regarding the vehicle including the required maintenance and the time the vehicle will be there which is regarding the location. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. However, the combination fails to explicitly state automatically sending information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. 
	Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Ng establishes that this type of communication was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641 and Tarte, the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641 and Tarte, with the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng, for the purposes of informing the service provider of service requests. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.
	As per claim 13, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Tarte further teaches wherein the one or more processor-readable instructions further cause the vehicle to: determine a proxy vehicle location; and output a maintenance scheduling prompt based on a comparison between (i) a magnitude of distance between the proxy vehicle location and the maintenance facility; and (ii) a proxy distance threshold (As best understood from the applicant’s originally filed specification paragraph [0034], “The proxy vehicle location 310 may be a location that is substituted for the location of the vehicle in order to determine a convenient maintenance facility. In application, the proxy vehicle location 310 may be, for example, a home or office building of a user of the vehicle 300 that may be visited at a future time”. Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed. Barrett teaches comparing the vehicle location while it is on route to a destination with multiple service providers and filtering those results based on minimum distance and route thresholds. While the combination establishes that the boundary is around the service provider, it would have been obvious as shown in Tarte that location can be another location such as the user’s base location such as a user’s home or workplace and for the search to include multiple service providers in the area. This would allow the user to get quotes from multiple providers if possible and see the closest service provider in their defined area).
	As per claim 15, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barrett153 further teaches wherein the one or more processor-readable instructions further cause the vehicle to select the maintenance facility based on a comparison between (i) a plurality of minimum distances between one or more points along a vehicle route to a waypoint and the plurality of maintenance facilities and (ii) a route threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities). 
Tarte further teaches wherein the one or more processor-readable instructions further cause the system to adjust the route threshold based on a number of maintenance facilities that are capable of performing the one or more maintenance tasks within the route threshold (Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Taylor. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found).	
	As per claim 18, Barrett discloses a method (Abstract) comprising:
	selecting a maintenance facility of a plurality of maintenance facilities capable of performing one or more maintenance tasks required by a vehicle (Page 5, paragraph [0060]; discloses that the system can automatically request a set of places to perform a vehicle maintenance or service based on the status of the vehicle. Specifically “if the vehicle senses a problem with the engine that requires attention (often indicated by a “check engine” light on the vehicle display 206), the system 200 may automatically request places associated with the vehicle repair”. The system will return repair places that might fix the sensed problem on the particular make of vehicle. The repair places return can be based on the course of the vehicle this includes the closest vehicle repair place) based on:
		(i) a plurality of magnitudes of distance between the vehicle and the plurality of maintenance facilities (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities); and
	comparing the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the threshold distance (Page 7, paragraphs [0075] and [0076]; discloses as part of the facility selection the system determines the location of the vehicle, it can also include the heading and speed of the vehicle. Each of the facilities are compared to a threshold distance values outside that threshold are not considered. Page 7, paragraph [0078]; discloses that the threshold can be indicated as a circle around the vehicle any distance greater than the circle are omitted, thus each facility has it is own magnitude or value of distance between the vehicle and the facility. These values are each individually considered and compared to thresholds to omit or eliminate facilities);
	the location of the vehicle being determined based on a signal from a global positioning system (Page 3, paragraph [0034]; discloses that the vehicle location is based on a signal from a global positioning system),
	Barrett153 however fails to explicitly disclose a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
	Barnett641, which like Barrett talks about finding service providers in an area, teaches it is known to have and compare a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible).
	Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. However, Barrett153 fails to explicitly state it considers the wait time at the service location when selecting or recommending the service provider. 
	Barnett641 teaches a similar service provider selection system to Barrett153, Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Barnett641 teaches that this form of filtering service providers was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, the ability to further filter the results based on wait time as taught by Barnett641 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Barnett641, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, with the ability to further filter the results based on wait time as taught by Barnett641, for the purposes of allowing the user to carry out the necessary services in the shortest period of time possible. Since Barrett153 already filters the service providers based on the course like Barnett641, it would have been obvious to filter the providers further based on the wait time as shown in Barnett641 as this would allow the user to receive the require service as quickly as possible.
The combination however fails to explicitly disclose automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Tarte, which like Barrett153 talks about finding service providers in an area, teaches automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user (Page 4, paragraph [0032]; teaches using machine learning algorithms to perform the functions. Page 6, paragraphs [0054] and [0055]; teaches it is known to match users with service provides based on the radius or boundary similar to what is shown in Barrett153. Tarte establishes it is known to automatically adjust or increase the search radius or threshold value based on the number of maintenance facilities that are capable or approved to perform the service. The radius is increased until the search yields at least one service provider is found. Page 5, paragraphs [0046]-[0047]; teaches that the user can set up preferences for the automatic service quotations. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. However, the combination fails to explicitly state automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user. 
	Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Additionally Tarte establishes it is known for that distance threshold or radius to be automatically adjusted or increased if a number of maintenance facilities or service providers are not found. Tarte establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153 and Barnett641, the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Tarte, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153 and Barnett641, with the ability to automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user as taught by Tarte, for the purposes of ensuring that a service provider is found. Since the combination establishes setting up thresholds for distance for the user to receive maintenance, it would have been obvious to automatically adjust the threshold to ensure a provider can be found when needed.
The combination however fails to explicitly disclose in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility.
Ng, which like the combination talks about monitoring vehicles, teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility (Col. 3, lines 22-28; teaches that the vehicles can includeCol. 3, line 67 through Col. 4, line 8, Col. 5, lines 34-56; teaches that in response to detecting an fault or problem, the system selects a maintenance facility and automatically sends the facility information regarding the vehicle including the required maintenance and the time the vehicle will be there which is regarding the location. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. However, the combination fails to explicitly state automatically sending information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. 
	Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Ng establishes that this type of communication was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641 and Tarte, the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641 and Tarte, with the ability to automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility as taught by Ng, for the purposes of informing the service provider of service requests. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.	
	As per claim 21, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barrett153 further teaches wherein the one or more processor-readable instructions further cause the system to:
	select the maintenance facility based on: a comparison between a wait time of the plurality of wait times and a time threshold; and a comparison between (i) a plurality of minimum distances between one or more points along a vehicle route to a waypoint and the plurality of maintenance facilities and (ii) a route threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities);
	determine a criticality of the one or more maintenance tasks required by the vehicle; and adjust at least one of the time threshold, the distance threshold, and the route threshold in response to the criticality of one or more maintenance tasks being greater than a threshold criticality (Page 5, paragraph [0060]; teaches that if the problem sensed in the vehicle is above a threshold specifically that is considered urgent than regardless of the proximity to the course the closest results will be returned. As such the system determines how critical the issues are and based on that criticality the system will adjust the route thresholds to ensure the user is provided the closest facility).	
	As per claim 25, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Tarte further teaches wherein the one or more processor-readable instructions further cause the system to:
output a maintenance scheduling prompt based on the plurality of maintenance facilities; and receive a selection of the maintenance facility in response to the output of the maintenance scheduling prompt (Tarte Page 6, paragraphs [0054]-[0057] and Page 7, paragraph [0058] and [0064]; teaches that it is known to use a user’s home or workplace as the location. In doing so the system determines the proxy location the home or workplace, it uses that location with a defined search radius to determine which service providers are within proximity to the location. The radius can be specified by the user and based on this set distance the system can provider service providers, quotes and schedule the service, thus it outputs a scheduling prompt by establish with the user the next three available service dates days of the week and times when the work on the vehicle may be performed).

Claim(s) 2, 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng, further in view of Yechieli (US 2016/0079787 A1) hereafter Yechieli.
As per claim 2, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barnett641 further teaches wherein the one or more processor-readable instructions further cause the system to: 
	compare the plurality of wait times to a time threshold to select the maintenance facility with a wait time within the time threshold (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions); and
	The combination however fails to explicitly disclose automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user.
	Yechieli, which like the combination talks about scheduling service, teaches it is known to automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user (Page 8, paragraphs [0071]-[0074]; teaches automatically adjusting the time threshold using an algorithm based on the schedule of a user. That is the system performs an analysis of historical and expected values to adjust the wait time based on how active the user is. That is based on the user’s schedule the system can adjust time either up or down. Since the combination already considers the wait time threshold, it would have been obvious to adjust that threshold based on the user’s schedule as shown in Yechieli to accommodate for how active the user is as shown in Yechieli).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
	Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. Yechieli establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641, Tarte and Ng, the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Yechieli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli, for the purposes of adjusting the time based on the user’s needs. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.
As per claim 12, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barnett641 further teaches wherein the one or more processor-readable instructions further cause the vehicle to:
	compare the plurality of wait times to a time threshold to select the maintenance facility with a wait time within the time threshold (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions); and 
	The combination however fails to explicitly disclose automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user.
	Yechieli, which like the combination talks about scheduling service, teaches it is known to automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user (Page 8, paragraphs [0071]-[0074]; teaches automatically adjusting the time threshold using an algorithm based on the schedule of a user. That is the system performs an analysis of historical and expected values to adjust the wait time based on how active the user is. That is based on the user’s schedule the system can adjust time either up or down. Since the combination already considers the wait time threshold, it would have been obvious to adjust that threshold based on the user’s schedule as shown in Yechieli to accommodate for how active the user is as shown in Yechieli).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
	Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. Yechieli establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641, Tarte and Ng, the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Yechieli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli, for the purposes of adjusting the time based on the user’s needs. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.
As per claim 26, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; however the combination fails to explicitly teach wherein the schedule of the user is determined based on data on an electronic device associated with the user.
Yechieli, which like the combination talks about scheduling service, teaches it is known wherein the schedule of the user is determined based on data on an electronic device associated with the user (Page 3, paragraph [0028]; teaches that the user device can be a mobile phone. Page 8, paragraphs [0071]-[0074]; teaches automatically adjusting the time threshold using an algorithm based on the schedule of a user. That is the system performs an analysis of historical and expected values to adjust the wait time based on how active the user is. That is based on the user’s schedule the system can adjust time either up or down. Since the combination already considers the wait time threshold, it would have been obvious to adjust that threshold based on the user’s schedule as shown in Yechieli to accommodate for how active the user is as shown in Yechieli).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. However, the combination fails to explicitly state wherein the schedule of the user is determined based on data on an electronic device associated with the user. 
	Yechieli teaches it is known to automatically adjusting the time threshold using one or more based on a schedule of a user and that the schedule of the user is determined based on data on an electronic device associated with the user. Yechieli establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641, Tarte and Ng, the ability automatically adjusting the time threshold based on a schedule of a user and that the schedule of the user is determined based on data on an electronic device associated with the user as taught by Yechieli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Yechieli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user and that the schedule of the user is determined based on data on an electronic device associated with the user as taught by Yechieli, for the purposes of tracking and monitoring the user’s schedule. Since the combination already considers the wait time threshold, it would have been obvious to adjust that threshold based on the user’s schedule as shown in Yechieli to accommodate for how active the user is as shown in Yechieli.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng, further in view of Lamont (US 2014/0344062 A1) hereafter Lamont.
As per claim 6, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barrett153 further teaches wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between (i) a plurality of minimum distances between one or more points along a vehicle route to a waypoint and (ii) the plurality of maintenance facilities; and a route threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities).
The combination however fails to explicitly disclose wherein the route threshold is manually adjustable.
Lamont, which like Barrett153 talks about providing information a user based on their proximate location in relation to locations, teaches it is known to establish a threshold value and for that distance threshold can be manually adjusted (Page 4, paragraph [0044]; teaches that is known receive relevant data based on the location of the user based on GPS, similar to what is shown in Taylor. Additionally Lamont establishes it is known for the user to be able to manually adjust the radius, this allows the user greater controller of what information is considered relevant based on the distance to the location. Since Barrett153 already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. While the combination establishes that the radius can be any value it is not explicit that is manually adjustable. 
Lamont teaches that it is known to make the distance threshold can be manually adjusted.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte and Ng the ability to manually adjust the distance threshold as taught by Lamont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability to manually adjust the distance threshold as taught by Lamont, for the purposes of allowing the user to refine the search area. Since Barrett153 already establishes that the distance can be any value it would have been obvious to allow the user to manually adjust the radius to provide them more control over the data which is considered relevant.

Claim(s) 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng, further in view of Yechieli (US 2016/0079787 A1) hereafter Yechieli, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty.
As per claim 9, the combination of Barrett153, Barnett641, Tarte, Ng and Yechieli teaches the above-enclosed invention; however the combination fails to explicitly state wherein the one or more processor-readable instructions further cause the system to: output a maintenance scheduling prompt based on a comparison between the wait time and the time threshold.
Doherty, which like Barrett153 talks about providing service requests, teaches it is known wherein the one or more processor-readable instructions further cause the system to: output a maintenance scheduling prompt based on a comparison between the wait time and the time threshold (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte, Ng and Yechieli the ability to adjust the service time and to output the results as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte, Ng and Yechieli, with the ability to adjust the service time and to output the results as taught by Doherty, for the purposes of providing the user with alternate options. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.
As per claim 16, the combination of Barrett153, Barnett641, Tarte, Ng and Yechieli teaches the above-enclosed invention; however the combination fails to explicitly state wherein the one or more processor-readable instructions further cause the vehicle to: output a maintenance scheduling prompt based on a comparison between the wait time and the time threshold.
Doherty, which like Barrett153 talks about providing service requests, teaches it is known wherein the one or more processor-readable instructions further cause the system to: output a maintenance scheduling prompt based on a comparison between the wait time and the time threshold (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte, Ng and Yechieli the ability to adjust the service time and to output the results as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte, Ng and Yechieli, with the ability to adjust the service time and to output the results as taught by Doherty, for the purposes of providing the user with alternate options. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.
As per claim 20, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barnett641 further teaches wherein the one or more processor-readable instructions further cause the vehicle to:
	compare the plurality of wait times to a time threshold to select the maintenance facility with a wait time within the time threshold (Page 4, paragraphs [0030]-[0032]; discloses that location information is determined based on a signal from a global positioning system. Teaches that based on determining the information regarding the user the system can filter of find the corresponding service location which meet the requirements. Those requirements can include wait times. The locations with wait times longer than the threshold can be excluded. Additionally locations with shorter wait times are recommended over those with longer wait times. The system can use machine learning to make suggestions); and 
The combination however fails to explicitly disclose automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user and outputting a maintenance scheduling prompt based on a comparison between the wait time and the threshold wait time.
Yechieli, which like the combination talks about scheduling service, teaches it is known to automatically adjust the time threshold using one or more machine learning algorithms based on a schedule of a user (Page 8, paragraphs [0071]-[0074]; teaches automatically adjusting the time threshold using an algorithm based on the schedule of a user. That is the system performs an analysis of historical and expected values to adjust the wait time based on how active the user is. That is based on the user’s schedule the system can adjust time either up or down. Since the combination already considers the wait time threshold, it would have been obvious to adjust that threshold based on the user’s schedule as shown in Yechieli to accommodate for how active the user is as shown in Yechieli).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
	Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. Yechieli establishes that this type of analysis was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the service provider selection system of Barrett153, Barnett641, Tarte and Ng, the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Yechieli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user as taught by Yechieli, for the purposes of informing the service provider of service requests. Since the combination selects a facility it would have been obvious to notify the service facility so that they are aware of what services are going to be performed and when as shown in Ng.
The combination fails to explicitly state output a maintenance scheduling prompt based on a comparison between the wait time and the threshold wait time.
Doherty, which like Barrett153 talks about providing service requests, teaches it is known to outputting a maintenance scheduling prompt based on a comparison between the wait time and the threshold wait time (Based on the applicant’s originally filed specification paragraph [0053] “if the system 100 cannot determine a maintenance center within a threshold distance that meets a user-determined wait time threshold or the first wait time threshold, the system may automatically readjust the wait time threshold to a second wait time threshold”, which the Examiner understands to be if the user’s request completion time cannot be met because there are no available providers the system finds an alternate or adjusted time where a provider can be found. Doherty, page 4, paragraph [0033]; teaches that if the service request cannot be performed on the requested date the system searches the scheduling table for the next available date and returns the alternate date to the customer which can either accept or deny this invitation. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. However, the combination fails to explicitly state automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. 
Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte, Ng and Yechieli the ability to adjust the service time and to output the results as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Doherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte, Ng and Yechieli, with the ability to adjust the service time and to output the results as taught by Doherty, for the purposes of providing the user with alternate options. Since Barrett153 already notifies the user with need to perform the service, it would have been obvious to follow up with an adjusted time frame if the original time frame was not available. That is to say it would have been obvious to adjust the user’s wait time or time they are willing to wait to have the service performed to a different time if no service providers are available as established in Doherty. This would allow the system to work with the user to find an agreeable time to complete the service.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng, further in view of Yechieli (US 2016/0079787 A1) hereafter Yechieli, further in view of Doherty et al. (US 2002/0181685 A1) hereafter Doherty, further in view of Inoue et al. (US 7,113,892 B2) hereafter Inoue.
As per claim 10, the combination of Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty teaches the above-enclosed invention; Barrett153 further discloses wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between the plurality of magnitudes of distance to a distance threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities). 
The combination however fails to further disclose wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold.
Inoue, which Doherty talks about establishing if the service provider as the required skills, teaches wherein the wait time threshold is automatically adjusted to the second wait time threshold and the second wait time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold (Col. 1, lines 44-67, Col. 2, lines 18-35, Col. 3, lines 40-52 and Col. 4, lines 20-58; teaches that it is known to establish an average operation time or flat rate time by averaging the time required for each mechanic to perform a task. This values is stored as the required time for a mechanic having an average skill to complete the check. The system can used this as a threshold to rate other mechanics to determine if they can do it faster or slower. Inoue establishes that it is known for clients to want the time to be completed in a time frame which even the skill level of the mechanic is high the request cannot be completed. As such the system averages at least 3 or more task times together to produce the standard time for a mechanic to perform a task. This is used to rank and match the service providers to the requested task so they can be completed within the appointed date. As such it would have been obvious to set the threshold to the average to determine if the task is going to be performed faster or sooner than the average time it should take. This would eliminate any providers which would be slower than the average and thus less skilled as established in Inoue. From this since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.  While the combination establishes adjusting the requested time to meet the required skill level necessary to complete the service request it is not explicit that the time required to complete the task is based on the average of at least 3 service providers to create the standard man-hour. 
Inoue teaches it is known to average at least 3 providers’ times together to establish a standard man-hour or the amount of time necessary for the average mechanic to perform the required task. Inoue establishes that this process creates a baseline which the service providers can be compared to establish the level of skill and to more accurately match the service provider with the user’s request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Inoue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty, with the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue, for the purposes of matching the proper mechanics to the user’s requirements. Since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue.
As per claim 17, the combination of Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty teaches the above-enclosed invention; Barrett153 further discloses wherein the one or more processor-readable instructions further cause the system to select the maintenance facility based on a comparison between the plurality of magnitudes of distance to a distance threshold (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities). 
The combination however fails to further disclose wherein the time threshold is automatically adjusted to a second time threshold and the second time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold.
Inoue, which Doherty talks about establishing if the service provider as the required skills, teaches wherein the time threshold is automatically adjusted to a second wait time threshold and the second time threshold is an average of the three shortest wait times at maintenance facilities within the distance threshold (Col. 1, lines 44-67, Col. 2, lines 18-35, Col. 3, lines 40-52 and Col. 4, lines 20-58; teaches that it is known to establish an average operation time or flat rate time by averaging the time required for each mechanic to perform a task. This values is stored as the required time for a mechanic having an average skill to complete the check. The system can used this as a threshold to rate other mechanics to determine if they can do it faster or slower. Inoue establishes that it is known for clients to want the time to be completed in a time frame which even the skill level of the mechanic is high the request cannot be completed. As such the system averages at least 3 or more task times together to produce the standard time for a mechanic to perform a task. This is used to rank and match the service providers to the requested task so they can be completed within the appointed date. As such it would have been obvious to set the threshold to the average to determine if the task is going to be performed faster or sooner than the average time it should take. This would eliminate any providers which would be slower than the average and thus less skilled as established in Inoue. From this since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. Yechieli teaches it is known to automatically adjusting the time threshold using one or more machine learning algorithms based on a schedule of a user. Doherty teaches it is known that if the first service request time has no available service providers that the system will adjust the service request time to a second or different time and compare that time to the available providers and based on that the system sends out a scheduling request.  While the combination establishes adjusting the requested time to meet the required skill level necessary to complete the service request it is not explicit that the time required to complete the task is based on the average of at least 3 service providers to create the standard man-hour. 
Inoue teaches it is known to average at least 3 providers’ times together to establish a standard man-hour or the amount of time necessary for the average mechanic to perform the required task. Inoue establishes that this process creates a baseline which the service providers can be compared to establish the level of skill and to more accurately match the service provider with the user’s request.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Inoue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte, Ng, Yechieli and Doherty, with the ability to average the service providers service time together to product a threshold for establishing the skill of the service providers as taught by Inoue, for the purposes of matching the proper mechanics to the user’s requirements. Since Doherty talks about matching the users request based on the level skill it would have been obvious to assign the required time to the standard man-hour time to establish the average level of skill a mechanic would need to perform the task as shown in Inoue.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2014/0195153 A1) hereafter Barrett153, in view Barnett et al. (US 2016/0019641 A1) hereafter Barnett641, further Tarte et al. (US 2017/0364869 A1) hereafter Tarte, further in view of Ng (US 5,445,347 A) hereafter Ng, further in view of Poeppel et al. (US 9,817,400 B1) hereafter Poeppel.
As per claim 24, the combination of Barrett153, Barnett641, Tarte and Ng teaches the above-enclosed invention; Barrett153 further teaches wherein the one or more processor-readable instructions further cause the system to: automatically select the maintenance facility (Page 7, paragraphs [0074]-[0084]; discloses that the system selects the facility based on the comparison between the threshold distance between points or places on the route to a waypoint or destination and the facilities).
	The combination however fails to explicitly disclose autonomously navigate the vehicle to the selected maintenance facility.
	Poeppel, which like the combination talks about providing services, teaches it is known to autonomously navigate the vehicle to the selected maintenance facility (Col. 3, lines 41; teaches that it is known for an autonomous vehicle to automatically navigate the vehicle to the maintenance facility. Since the combination already selects a facility to provide repairs, it would have been obvious as shown in Poeppel that if the vehicle is an autonomous vehicle to have it automatically navigate to the maintenance facility).
Barrett153 discloses selecting a maintenance facility of a plurality of facilities based on which facilities can provide the require service. Barrett153 discloses determining a plurality of distances between the vehicle and the plurality of facilities. Barrett153 discloses comparing the plurality of distances to a threshold and filter out the facilities outside the threshold area. Barnett641 teaches comparing a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks. Tarte teaches it is known to search a distance threshold such as a radius around a location and for that search to include a plurality of service providers. Ng teaches it is known in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, to the selected maintenance facility. While the combination establishes selecting the facility it is not explicit that it autonomously navigates the vehicle to the selected maintenance facility. 
Poeppel teaches that it is known to autonomously navigate a vehicle to the selected maintenance facility.
It would have been obvious to one of ordinary skill in the art to include in the proximity notification system of Barrett153, Barnett641, Tarte and Ng the ability to autonomously navigate a vehicle to the selected maintenance facility as taught by Poeppel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Poeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing proximity notifications to users provided by Barrett153, Barnett641, Tarte and Ng, with the ability to autonomously navigate a vehicle to the selected maintenance facility as taught by Poeppel, for the purposes of having the vehicle navigate itself. Since the combination already selects a facility to provide repairs, it would have been obvious as shown in Poeppel that if the vehicle is an autonomous vehicle to have it automatically navigate to the maintenance facility.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-16 regarding the 101 rejections specifically that, “The Applicant's amended independent claims do not recite fundamental economic practices. Amended independent claim 1 is directed to a system for prompting vehicle service comprising a processor and a memory cause the system to: "select a maintenance facility of a plurality of maintenance facilities capable of performing one or more maintenance tasks required by a vehicle based on: (i) a plurality of magnitudes of distance between the vehicle and the plurality of maintenance facilities; and (ii) a plurality of wait times for the plurality of maintenance facilities to perform the one or more maintenance tasks; cause the system to compare the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the distance threshold; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, the location of the vehicle being determined based on a signal from a global positioning system, to the selected maintenance facility." Independent claims 11 and 18 recite similar limitations.”
“The Office alleges that the claims are "directed toward determining when to make offers to the user based on their location and maintenance requirements" and "the user is presented with a list of facilities or service providers which they can select, which is a business transaction as it is promoting service providers." (Office Action, pages 3 and 83).”
“However, the recited features "compare the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the distance threshold; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user," which are not directed toward determining when to make offers. In addition, the recited features "in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, the location of the vehicle being determined based on a signal from a global positioning system, to the selected maintenance facility" is not a commercial interaction because it does not create a commercial transaction, involve the use of financial instruments, market particular businesses, or otherwise create a business relationship. Instead, the recited features automate the performance of a variety of steps so that a user (e.g., a vehicle owner, lessee, operator, and the like) may not actively track maintenance requirements. Therefore, the amended claims are not abstract under Prong 1 of Step 2A.”
“Even if, arguendo, the claims recite a judicial exception under Prong 1 of Step 2A (which the Applicant refutes), the claims are integrated into a practical application. Under Prong 2, the next step is to "evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception." (2019 P.E.G., pp. 54-55). Particularly, it must be determined whether the claim as a whole integrates the recited judicial exception into a practical application of the exception to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (Id.).”
“The Office alleges that the claims are not integrated into a practical application. (Office Action, page 6). Specifically, the Office alleges that "the claims are directed toward an abstract idea which merely compares stored data and outputs a result when a threshold is met which the courts have determined is not enough to render the claims into a practical application." (Id. at page 84).”
“However, the claim as a whole integrates the alleged judicial exception into a practical application. Specifically, the independent claims include features that concretely integrate the claims into a practical application, such as "compare the plurality of magnitudes of distance to a distance threshold to select the maintenance facility located within the distance threshold; automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user; and in response to selection of the maintenance facility, automatically send information regarding the one or more maintenance tasks required by the vehicle and a location of the vehicle, the location of the vehicle being determined based on a signal from a global positioning system, to the selected maintenance facility." The above features integrate the claims into a practical application by providing information useful for the selected maintenance facility to be prepared to perform the determined maintenance tasks required by the vehicle, and therefore save possible wait time due to preparation.”
“Moreover, the independent claims of the present application are analogous to Example 46. According to Example 46 of the 2019 P.E.G., claims directed to obtaining and analyzing identification and behavior data of livestock to monitor their health are patent eligible under Prong 2 of step 2A because they recite additional elements beyond the judicial exception. (Appendix 1 to the October 2019 Update: Subject Matter Eligibility). Claims 2 and 3 of Example 46 were found eligible under Prong 2 because they automatically send a control signal to a feed dispenser based on animal behavior or operate a sorting gate to route the livestock into a holding pen based on analyzed animal behavior, respectively. (Id.). Here, embodiments select the maintenance facility by comparing the plurality of magnitudes of distance to a distance threshold, automatically adjust the distance threshold using one or more machine learning algorithms based on a preference of a user, and automatically send information regarding the one or more maintenance task required by the vehicle and a location of the vehicle in response to selection of the maintenance facility. The embodiments integrate the alleged judicial exception into the overall automated vehicle maintenance scheme and accordingly practically applies the alleged exception such that the claims are not directed to the alleged judicial exception.”
“Therefore, the Applicant asserts that the claims do not recite any judicial exception. When a claim is eligible under step 2A, step 2B need not be analyzed. Therefore, Applicant requests that the rejection of the claims as patent ineligible be withdrawn.”
“The Step 2B analysis "is the search for an inventive concept, or some element or combination of elements sufficient to ensure that the claim in practice amounts to significantly more than a patent on an ineligible concept." D.D.R. Holdings, L.L.C. v. Hotels.com, L.P., 773 F.3d 1245, 1261 (Fed. Cir. 2014) (internal quotation marks omitted). Even if, arguendo, the instant claims were directed to an abstract idea under Step 2A (which the Applicant refutes), the claims nevertheless recite significantly more than an abstract idea, thus satisfying Step 2B. Further, as set forth in an issued Memorandum from the USPTO dated April 19, 2018, entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP., Inc.)," hereinafter the "Berkheimer Memorandum," the USPTO reiterated the findings in Berkheimer v. HP., Inc., 881 F.3d 1360 (Fed. Cir. 2018), that Step 2B is satisfied when the claim involves more than the performance of well-understood, routine, and conventional activities, which is a question of fact. Applicant submits that each of the pending claims recites an "inventive concept" and is accordingly eligible for patenting.”
“Even assuming that the claims of the present application are directed to an alleged abstract idea and are not held to integrate the alleged judicial exception into a practical application in Prongs 1 and 2, respectively, of Revised Step 2A, which the Applicant refutes, the claims recite "significantly more" than the alleged abstract idea as they affect an improvement in the technology and/or technical field of automated vehicle servicing. For example, embodiments of the present application provides information useful for the selected maintenance facility to be prepared to perform the determined maintenance tasks required by the vehicle, and therefore save possible
wait time due to preparation.”
	“Furthermore, in Berkheimer v. HP. Inc., 881 F. 3d 1360 (2018), the Court notes that "[t]he second step of the Alice test is satisfied when the claim limitations involve more than performance of well understood, routine, [and] conventional activities previously known to the industry." (Berkheimer at 1367 ( quoting Content Extraction and Transmission v. Wells Fargo Bank, 776 F .3d at 1347-48) (internal quotes omitted)). The claims of the present application are not well understood, routine, or conventional and, the Office provides no evidence that the recited elements (individually or combination) were widely prevalent or in common use in the relevant industry. Accordingly, because the claims of the present application recite a combination of features that go beyond what is well-understood, routine, or conventional, the claims recite an inventive concept, which ensures that the claims, as a whole, amount to significantly more than the alleged abstract idea.”
	“In view of the above, independent claims, as amended, and the claims dependent therefrom are directed to patent eligible subject matter. Therefore, reconsideration and withdrawal of the rejection of claims 1-3, 6-13, 15-18, and 20-21 under 35 U.S.C. § 101 are respectfully requested.”
	The Examiner respectfully disagrees.
The Examiner notes that the applicant has amended the claims, as noted above the object of the invention has been amended to match maintenance facilities to vehicles based on the capabilities of those facilities, the needs of the vehicle, the distance to the facility and the wait time. As stated above while this is a different method of organizing human activity it is still a method of organizing human activity. The concept of matching the vehicle maintenance need to a maintenance facility, is a commercial interaction as it is establishing what service providers are capable of performing the service in the area of the vehicle or merely filtering data. While the applicant alleges that the claims as amended are not a form of commercial interaction because no commercial transaction, involve the use of financial instruments, market particular businesses, or otherwise create a business relationship. The Examiner respectfully disagrees as the invention is used to setup an appointment or service schedule, as highlighted by the newly added claim 25, where the system outputs a maintenance schedule and receives a selection, establish the user is interacting with the system to schedule maintenance appointments. This is still managing the interaction between the user and the service provider. While the applicant indicates that the system automates steps for the user so the user doesn’t not actively have to track maintenance requirements. However as shown in the claims the purpose is matching the maintenance facility with the user based on location and wait time. 
While the applicant has alleged that the newly added limitations integrate the claims into a practical application, the Examiner respectfully disagrees. As noted extensively in the 101 rejection the limitations of selecting a maintenance facility…capable of performing one or more maintenance tasks required by a vehicle based on the distance between the vehicle and the facility and the wait times of those facility which is considered mere data gathering as the claims merely select or retrieve data based on a set of criteria, shown in MPEP 2106.05(g). The step of comparing the magnitudes of distance to a distance threshold, which is merely comparing the value to a set threshold, which is part of the abstract idea as shown in, MPEP 2106.04(a)(2), as this is merely a mathematical formula. The step of identify or identifying maintenance facilities capable of performing the one or more maintenance tasks, again this is merely looking up data which is considered mere data gathering as shown in MPEP 2106.05(g). This is established in the applicant’s originally filed specification paragraph [0044], which establishes that this is merely looking up information in a database. The step of automatically adjusting the threshold based on one or more machine learning algorithm, is not specific as to how the machine learning is used to make the adjustments, as such this is merely applying the abstract idea on a computer, see MPEP 2106.05(f). The step of in response to the selection of the maintenance facility, automatically sending information, is merely data gathering as shown in MPEP 2106.05(g), as this is merely the transfer of information. Each of these limitations state a general concept or function but no specifics as to how the functions are carried out, that is the claims allow for any manner of any way of identifying a maintenance facility, any manner of determining the location of the maintenance facility and any manner of determining a wait time. This is also exemplified throughout the applicant’s specifications where some embodiments perform some of these elements using machine learning algorithms such as determining the wait times, but the specification also establishes that this can be as simple as looking up data in database. As such the claimed limitation being broader than the specifications specific embodiments cover multiple different forms of performing these steps rather than a specific practical application. As discussed in MPEP 2106.05(f) when the claims recites only the idea of a solution or outcome and the claims fails to recite details of how a solution to a problem is accomplished the claimed limitations attempt to cover any solution to the identified problem with no restriction on how the result is accomplished the limitation do not integrate the judicial execution into a practical application as this amounts to merely applying the abstract idea on a computer. As such these steps when considered individually or in combination fail to render the abstract idea into a practical application.
While the applicant has argued that the claim scope is similar to example 46, the Examiner respectfully disagrees. The claims are not analyzing behavior or making continuous adjustments based on that analysis. Rather this is a onetime threshold comparison as such it is merely compared to a threshold limit, as explained in the 101 rejection. As such the Examiner asserts that the merits of the current claims are not similar to the example and as such the Examiner has not been persuaded. 
As far as the applicant’s arguments toward step 2B as stated above in the 101 rejection, there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity. As such the requirements under step 2B have been met. 
Lacking any additional arguments from the applicant the Examiner has not been persuaded and the rejections have been maintained.
The Examiner notes that claim 24 has not been included in the 101 rejection as the autonomous navigation of the vehicle to the selected facility is not considered to be conventional activity.
Applicant's arguments with respect to claims 1-3, 6-13, 15-18, 20, 21 and 24-26 have been considered but are moot in view of the new ground(s) of rejection. The arguments regarding the newly amended material are moot in view of the new grounds of rejection. Specifically the combination of reference now applied read over the claims as currently amended, and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taylor in view of Barrett and, where appropriate, in further view of Tarte, Lamont, Doherty, Inoue and Treyz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/2/2022